Citation Nr: 1736203	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left knee, status post anterior cruciate ligament (ACL) reconstruction with partial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Briefly, the Board notes the RO issued a rating decision on this issue in January 2008 and the Board noted this as the rating decision on appeal in its June 2012 remand.  However, a closer review of the record indicates the October 2006 rating decision was not final at the time the Veteran submitted his claim for increase in May 2007.  As such, the May 2007 claim is considered to have been filed in connection to the pending claim and constitutes a notice of disagreement with the October 2006 rating decision.  See 38 C.F.R. §3.156 (b). 

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

As noted above, this matter was remanded by the Board in June 2012 for additional development.  The matter has been returned to the Board for further appellate action. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The Veteran last underwent a VA examination of his left knee disability in July 2015.  The examiner noted the Veteran's left knee meniscal tear, ACL tear, and osteoarthritis diagnoses, as well as his past ACL repair surgeries and that he was being considered for a possible future left knee replacement.  The Veteran was examined for initial ROM and ROM on repetitive use, but not for repetitive use over time.  The examiner noted pain on flexion but noted it did not cause or result in functional loss.  The Veteran also exhibited pain on weight-bearing, and the examiner found objective evidence of tenderness along the joint line.  Although the Veteran reported flare-ups, the examination was not conducted during a flare-up.  However, the examiner noted the Veteran's report of pain during flare-ups which cause him to stop whatever activity he is undertaking and rest until the pain diminishes.  The examination report also reveals the Veteran presented reduced muscle strength in the left knee, disturbance of locomotion, interference with standing, pain walking and with prolonged standing.  However, ankylosis, joint instability, recurrent effusion and shin splints were not shown.  Regarding the noted meniscal tear, the examiner noted the Veteran underwent a repair surgery and no longer presented symptoms.  Severe osteoarthritis and regular use of cane and knee braces were also noted. 

Despite the thoroughness of the July 2015 examination report, the Board finds it inadequate for rating purposes.  Under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  While the examiner covered some of the required criteria, he failed to discuss passive motion and nonweight-bearing pain.  Thus, a remand is required in order to afford the Veteran an adequate examination.  However, as the Veteran is also service-connected for a right knee disability, the requirement of ROM testing on the opposite undamaged joint is moot.
On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left knee disability with degenerative changes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3.  Undertake any other development it determines to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




